

115 HR 7064 IH: Fair Environmental Trade Agreements Act of 2018
U.S. House of Representatives
2018-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7064IN THE HOUSE OF REPRESENTATIVESOctober 16, 2018Mr. Coffman introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the United States Trade Representative to certify certain trade agreements respecting
			 labor and the environment entered into by the United States, and for other
			 purposes.
	
 1.Short TitleThis Act may be cited as the Fair Environmental Trade Agreements Act of 2018. 2.Limitations on procedures with respect to labor and the environment (a)Limitations on procedures with respect to labor and the environmentSection 106(b) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4205(b)) is amended by adding at the end the following new paragraph:
				
 (7)Limitations on procedures with respect to labor and the environmentThe trade authorities procedures shall not apply to any implementing bill submitted with respect to a trade agreement or trade agreements entered into under section 103(b) unless upon the submission of such bill to Congress the United States Trade Representative certifies to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate that such trade agreement—
 (A)meets the applicable objectives with respect to labor and the environment described in section 102(b)(10); and
 (B)includes a mechanism or mechanisms to implement and enforce any provision in such agreement relating to labor or the environment..
 (b)Effective DateParagraph (7) of section 106(b) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4205(b)), as added by subsection (a) of this Act, shall apply to trade agreements entered into or renegotiated beginning on the date that is one year after the date of the enactment of this section.
			3.Certification of certain agreements
 (a)Certification of certain agreementsUpon the submission of an implementing bill concerning a trade agreement or trade agreements, the United States Trade Representative shall certify to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate that such trade agreement or trade agreements entered into by the United States—
 (1)meet the applicable objectives with respect to labor and the environment described in section 102(b)(10) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4202(b)(10)); and
 (2)include a mechanism or mechanisms to implement and enforce any provision in such agreement relating to labor or the environment.
 (b)ApplicationSubsection (a) shall apply to implementing bills submitted with respect to trade agreements entered into on or after—
 (1)July 1, 2018, if the requirements of section 103(c)(1)(A) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4202(c)(1)(A)) are not satisfied; or
 (2)the date set forth under section 103(c)(1)(B) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4202(c)(1)(B)).
 (c)Implementing bill definedIn this section, the term implementing bill has the meaning given the term in section 103(b)(3) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4202(b)(3)).
			